Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	Applicant’s election without traverse of claims 1-11 and 14-20 in the reply filed on 12/31/21 is acknowledged.
Drawings

2.	The drawings are objected to because
a.	Fig.4A, element 412 is not disclosed in the specification.
b.	Fig.6, element 604, 605, 606 are not disclosed in the specification.
c.	Fig.7, element 706a & 721 are not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections

3.	Claim 2 is objected to because of the following informalities:  
a.	 Per claim 2, line 2, change “a voltage regulator board” to –a voltage regulator (VR) board.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Hansen US2015/0245503.

	Per claim 1 Hansen teaches an assembly (10) comprising: a heat sink (18) having at least one recess (88, see fig.3-4, 6 & 8); and a voltage regulator module board (20) in the recess ([0063]).  
	Per claim 2 Hansen teaches the assembly of claim 1, wherein the voltage regulator module board (20; [0063]) further comprises a voltage regulator board (24); at least one voltage regulator module (22) coupled to the voltage regulator board (24); and a connector ((32 & 30) and (34 & 30), see fig.7) coupled to the VR board ([0055] & [0058], [0063]).  
	Per claim 4 Hansen teaches the assembly of claim 2, wherein the connector ((32 & 30) and (34 & 30), see fig.7) further comprises an upper surface (32 & 34) having input-output contact pads ([0035], [0050], “the terminals are the contact pads”).  
	Per claim 8 Hansen teaches the assembly of claim 1, wherein the heat sink (14) recess (88) is sized to accommodate the voltage regulator module board (20, see fig.1-4).  
	Per claim 9 Hansen teaches the assembly of claim 4, wherein the heat sink (14) further comprises a raised section (12, see fig.1; [0050]-[0051], “the connector unit 12 is raised from the heat sink housing 14”).  
	Per claim 10 Hansen teaches the assembly of claim 9, wherein the raised section (12) of the heat sink further comprises a top surface (see fig.1-4, “top portion of 12”) that is co-planar with the upper surface (32 & 34, “top portion of 32 & 34”) of the connector ((32 & 30) and (34 & 30), see fig.7).  
	Per claim 11 Hansen teaches the assembly of claim 10, wherein the connector ((32 & 30) and (34 & 30), see fig.7) is positioned adjacent to the raised section (12, see fig.1-4).  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by Lober US2005/0276029.

	Per claim 14 Lober teaches a system (see fig.1) comprising: a printed circuit board (40, see fig.1); a semiconductor package (22) coupled to the printed circuit board (see fig.1-2; [0020]); a heat sink (10; [0009]) attached to the semiconductor package (see fig.1-2; [0019]); at least one recess  (see fig.2, “recess/space on the left and right of downwardly extending prong 16”) formed in a surface of the heat sink facing the semiconductor package (see fig.1-2); and a voltage regulator module board (18; [0011]) in the recess (see fig.1-2), wherein the voltage regulator module board is coupled to the semiconductor package ([0013]).  
	Per claim 15 Lober teaches the system of claim 14, wherein the semiconductor package (22) further comprises: a substrate (see fig.2, “portion 46 is mounted to”); a processor (46) coupled to the substrate (see fig.2); and input-output contact pads (24) positioned on the substrate coupled to the processor ([0012]-[0013]), wherein the semiconductor package is coupled to the voltage regulator module board via the input- output pads ([0012]-[0016]).  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hansen US2015/0245503 in view of Xiong et al. US2020/0305285.

	Per claim 3 Hansen teaches the assembly of claim 2, 
	Hansen does not explicitly teach wherein the voltage regulator module further comprises: at least one input capacitor; at least one MOSFET device; at least one inductor; and at least one output capacitor.  
	Xiong et al. however discloses wherein the voltage regulator module (2) further comprises: at least one input capacitor; at least one MOSFET device; at least one inductor; and at least one output capacitor ([0029]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hansen US2015/0245503.

	Per claim 5 Hansen teaches a voltage regulator board (24) further comprises a first surface and an opposing second surface (see fig.5 & 6, “top and bottom surface”).
	Hansen discloses substantially all the limitations of the assembly of claim 2 except for wherein the voltage regulator module is coupled to the first surface and the connector is coupled to the second surface.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the voltage regulator module to be coupled to a first surface and a connector coupled to a second surface, because it enables a convenient way to easily and conveniently couple the voltage regulator module board to the PCB, while ensuring that the voltage regulator module is effectively dissipated via the heat sink, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hansen US2015/0245503 in view of DiBene, II et al. US6356448.

	Per claim 6 Hansen teaches the assembly of claim 1, 
	Hansen does not explicitly teach wherein the heat sink further comprises a metal plate and a heat spreader.  
	DiBene, II et al. however discloses wherein the heat sink (142) further comprises a metal plate (146, “heat sinks are known to be metals”) and a heat spreader (144, see fig.1; col.6, line 25-34).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a metal plate and a heat spreader as taught by DiBene, II et al. in the assembly of Hansen, because it ensures that the voltage regulator module board is well coupled and secured to the  metal plate of the heat sink and the heat spreader effectively dissipates the heat generated from the voltage regulator module board, thus ensuring proper cooling and operation of the voltage regulator module board. 
	Per claim 7 Hansen in view of DiBene, II et al. teaches the assembly of claim 6, wherein the heat sink recess (152) is positioned off-center in the metal plate of the heat sink (see fig.1).  
	
Claims 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lober US2005/0276029 in view of Hansen US2015/0245503.
	
	Per claim 16 Lober teaches the assembly of claim 14, and a connector (26, see fig.2-3) coupled to the VR board (18, [0013]-[0018]).  

	Hansen however discloses wherein the voltage regulator module board (20; [0063]) further comprises a voltage regulator board (24); at least one voltage regulator module (22) coupled to the voltage regulator board (24); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module coupled to the voltage regulator board as taught by Hansen in the assembly of Lober, because the voltage regulator module board requires essential voltage regulator module such as an inductor, capacitor and/or DrMosfet coupled to the voltage regulator board for the voltage regulator module board to function. 
Per claim 18 Lober in view of Hansen teaches system of claim 16, wherein the connector (26) further comprises input-output contact pads (28 & 36), wherein the voltage regulator module board (18) is coupled to the semiconductor package (22) via the input-output pads ([0013]-[0018]).  

Claims 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lober US2005/0276029 in view of Hansen US2015/0245503 as applied 	to claim 16 above and further in view of Xiong et al. US2020/0305285.

	Per claim 17 Lober in view of Hansen teaches the system of claim 16, 

	Xiong et al. however discloses wherein the voltage regulator module (2) further comprises: at least one input capacitor; at least one DrMOSFET or DrGAN device; at least one inductor; and at least one output capacitor ([0029]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module comprise: electronic components such as at least one input capacitor; at least one DrMOSFET device; at least one inductor; and at least one output capacitor as taught by Xiong et al. in the assembly of Hansen in view of Lober because the electronic components are essential part of the switching regulator with the capacitor storing energy in an electric field, the inductor storing energy in a magnetic field, and the at least one DrMOSFET device controlling the switching of the regulator, thus making the voltage regulator a very efficient regulator. 
	Per claim 19 Lober in view of Hansen teaches the system of claim 16, 
	Lober in view of Hansen does not explicitly teach further comprising at least one remote voltage regulator module coupled to the printed circuit board.
 	Xiong et al. however discloses at least one remote voltage regulator module coupled to the printed circuit board ([0029]-[0032], “capacitor coupled to the PCB is the remote voltage regulator module”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lober US2005/0276029 in view of Hansen US2015/0245503 as applied to 	claim 16 above and further in view of Tran US2005/0212120.

	Per claim 20 Lober in view of Hansen teaches the system of claim 16, 
	Lober in view of Hansen does not explicitly teach further comprising the printed circuit board being coupled to a computer workstation or a computer server.
	Tran however discloses a printed circuit (52; [0022]) board being coupled to a computer workstation (see fig.4; [0024], [0028]-[0029]) or a computer server.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a printed circuit board as taught by Tran in the system of Lober in view of Hansen, because it enables the computer workstation of Tran to incorporate the system of Lober in view of Hansen to enable a better functionality of the device of Tran, such as the computer.

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Calugaru US2020/0381351 teaches at least one voltage regulation module (VRM) positioned on a surface and electrically coupled to a power connection on the surface.
	Radhakrishnan et al. US2019/0393165 teaches a packaging for electronic devices. More particularly, the embodiments relate to packaging solutions with magnetic and conductive layers for an inductor in an integrated switching voltage regulator that provides electromagnetic interference (EMI) and radio frequency interference (RFI) mitigation.
	Bruno et al. US2015/0160701 teaches a semiconductor packaging and methods for packaging semiconductor devices. More particularly, the invention relates to a package assembly that includes a system on a chip (SoC) and memory die coupled to a BGA (ball grid array) substrate.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835